                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 KENNETH WASHINGTON,

                      Plaintiff,
                                                     Case No. 18-CV-670-JPS
 v.

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,                                  ORDER

                      Defendant.


       This case coming before the Court on the parties’ stipulation for

remand of this case (Docket #15), filed on November 5, 2018,

       IT IS ORDERED that the parties’ stipulation to remand the case

(Docket #15) be and the same is hereby ADOPTED; this matter be and the

same is hereby REMANDED to the Commissioner of Social Security

pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C.

§ 405(g); and

       IT IS FURTHER ORDERED that, on remand, the ALJ shall issue a

new decision consistent with all applicable rules and regulations as

interpreted in relevant Seventh Circuit case law.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 20th day of November, 2018.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge
